DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 and 19-20 are objected to because of the following informalities:  
Claim 17, last line, “region” should be --regions--.
In claim 19, it appears that --and-- should be inserted between “an inner layer” and “an outer layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “from 0.4 millimetres to 6.5 millimetres”, and the claim also recites “from 0.8 millimetres to 1.6 millimetres”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbema (US 5,346,261).
As to claim 17, Abbema discloses an insert (Fig. 1) comprising: a tubular body (26) configured for positioning within an end region of a first section of polymer pipe and an end region of a second section of multilayer polymer pipe, such that an annular gap is formed between the tubular body and the end regions of multilayer polymer pipe, and an adhesive layer (42) on an outer surface of the tubular body, wherein, in use, the adhesive layer seals the annular gap between the insert and the end region.
Only the insert and adhesive are claimed here.  As such, Abbema meets the claim’s functional recitations (in italics) since Abbema’s tubular body (26) is capable of positioning within an end region of a first section of a given polymer pipe and an end region of a second section of a given multilayer polymer pipe, such that an annular gap is formed between the tubular body and the end regions of multilayer polymer pipe, and since Abbema’s adhesive is capable of sealing the annular gap between the insert and the end region
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10, 12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Der Donk (US 2014/0353964) in view of Abbema (US 5,346,261).
As to claim 1, van Der Donk discloses a pipe coupling assembly (Fig. 2) for joining two sections of multilayer polymer pipe, the pipe coupling assembly comprising: an insert (1) configured for positioning within an end region of a first section of multilayer polymer pipe and an end region of a second section of multilayer polymer pipe, such that an annular gap is formed between the insert and the end regions of multilayer polymer pipe; and an external coupler (6) for positioning over the end regions and joining the first and second sections of multilayer polymer pipe.
van Der Donk fails to teach an adhesive configured for sealing the annular gap between the insert and the end regions.
Abbema teaches a coupling system for joining multilayer pipes, the coupling including an insert having adhesive disposed on the outer surface of the insert (col. 3, ll. 41-48).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify van Der Donk, as taught by Abbema, to include an adhesive on the outer surface of the insert in order to better seal the insert to the pipes.

As to claim 2, van Der Donk/Abbema discloses the pipe coupling assembly according to claim 1, wherein the insert comprises a mechanical stop (4) for abutting against the end of at least one of the multilayer polymer pipe sections.

As to claim 3, van Der Donk/Abbema discloses the pipe coupling assembly according to claim 2, wherein the mechanical stop comprises an annular flange (4) extending from an outer surface of the insert (see Fig. 2 in van Der Donk).

As to claim 4, van Der Donk/Abbema discloses the pipe coupling assembly according to claim 3, wherein the annular flange is positioned substantially centrally along the length of the insert.  Refer to Fig. 2 in van Der Donk.
As to claim 5, van Der Donk/Abbema discloses the pipe coupling assembly according to claim 3, wherein the annular flange is configured to extend from an outer surface of the insert to the outer surface of the abutting multilayer polymer pipe, in use.  Refer to Fig. 2 in van Der Donk.

As to claim 6, van Der Donk/Abbema discloses the pipe coupling assembly according to claim 1, wherein an inner surface of the insert tapers outwardly at each end region of the insert.  Refer to Fig. 2 in van Der Donk.

As to claim 7, van Der Donk discloses the pipe coupling assembly according to claim 1, except that the insert comprises a first and second annular lip on an outer surface thereof for retaining the adhesive in the annular gap in use, and
As to claim 8, van Der Donk discloses the pipe coupling assembly according to claim 7, wherein the first annular lip is positioned at a first end of the insert and the second annular lip is positioned at a second end of the insert, and 
As to claim 9, van Der Donk discloses the pipe coupling assembly according to claim 7, wherein each of the first and second annular lips are configured to extend from the outer surface of the insert to the inner surface of the multilayer polymer pipe.
However, Abbema teaches a similar coupling system for joining multilayer pipes, the coupling including an insert having adhesive disposed on the outer surface of the insert, the insert having tapered ends and lips defined by the grooves (30), the grooves including O-ring seals (28) which together with the adhesive sealant, form a fluid barrier and both ends of the insert sleeve (26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify van Der Donk’s insert such that the insert comprises a first and second annular lip on an outer surface thereof for retaining the adhesive in the annular gap in use, and wherein the first annular lip is positioned at a first end of the insert and the second annular lip is positioned at a second end of the insert, and wherein each of the first and second annular lips are configured to extend from the outer surface of the insert to the inner surface of the multilayer polymer pipe, as taught by Abbema, in order to improve sealing with the conduits (28) by the addition of O-rings.

As to claim 10, van Der Donk/Abbema discloses the pipe coupling assembly according to claim 1, wherein the adhesive is configured for adhesion to at least one of: a polyamide, a Polyphenylene Sulfide (PPS), a polyketone, a Polyetherketoneketone (PEKK), a Polyetheretherketones (PEEK) or fluoropolymers including PFA, MFA, or PVDF.
As to claim 12, van Der Donk/Abbema discloses the pipe coupling assembly according to claim 1, wherein the insert is configured such that the annular gap between the insert and the end regions of multilayer polymer pipe is from 0.4 millimetres to 6.5 millimetres, or from 0.8 millimetres to 1.6 millimetres.
van Der Donk/Abbema reads on claim 12 insofar as the van Der Donk/Abbema insert is capable of seating a given multilayer pipe such that the gap between the insert and the end regions of the pipe is from 0.4 millimetres to 6.5 millimetres, or from 0.8 millimetres to 1.6 millimetres.

In the instance that van Der Donk/Abbema does not read on claim 12:  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify van Der Donk/Abbema, such that the insert is configured such that the annular gap between the insert and the end regions of multilayer polymer pipe is from 0.4 millimetres to 6.5 millimetres, or from 0.8 millimetres to 1.6 millimetres, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

As to claim 15, van Der Donk/Abbema discloses the pipe coupling assembly according to claim 1, wherein the external coupler is a mechanical coupler.  Refer to Fig. 2 in van Der Donk.

As to claim 16, van Der Donk/Abbema discloses the pipe coupling assembly according to claim 1, wherein the sections of polymer pipe are multilayer polymer pipe, and wherein the external coupler is configured to join outer layers of the multilayer pipe sections.  Refer to Fig. 2 in van Der Donk.

As to claim 17, van Der Donk discloses an insert comprising: a tubular body configured for positioning within an end region of a first section of polymer pipe and an end region of a second section of multilayer polymer pipe, such that an annular gap is formed between the tubular body and the end regions of multilayer polymer pipe.
 van Der Donk fails to teach an adhesive layer on an outer surface of the tubular body, wherein, in use, the adhesive layer seals the annular gap between the insert and the end region.
Abbema teaches a coupling system for joining multilayer pipes, the coupling including an insert having adhesive disposed on the outer surface of the insert (col. 3, ll. 41-48).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify van Der Donk, as taught by Abbema, to include an adhesive on the outer surface of the insert in order to better seal the insert to the pipes.

As to claim 18, van Der Donk discloses a multilayer polymer pipe assembly (Fig. 2) comprising: a first section of multilayer polymer pipe (28); a second section of multilayer polymer pipe (opposing 28); an insert (1) positioned within an end region of the first section of multilayer polymer pipe and an end region of a second section of multilayer polymer pipe, such that an annular gap is formed between the insert and the end regions of multilayer polymer pipe (see [0061]); and an external coupler (6) positioned over the end regions and joining the first and second sections of multilayer polymer pipe.
van Der Donk fails to teach an adhesive sealing the annular gap between the insert and the end regions.
Abbema teaches a coupling system for joining multilayer pipes, the coupling including an insert having adhesive disposed on the outer surface of the insert (col. 3, ll. 41-48).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify van Der Donk, as taught by Abbema, to include an adhesive on the outer surface of the insert in order to better seal the insert to the pipes.

As to claim 19, van Der Donk/Abbema discloses a multilayer polymer pipe assembly according to claim 18, wherein the first and second sections of multilayer polymer pipe each comprise an inner layer (30/34) and an outer layer (32).

As to claim 20, van Der Donk/Abbema discloses a multilayer polymer pipe assembly according to claim 19, wherein the inner layer (30/34) comprises a chemical barrier layer.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Der Donk (US 2014/0353964) in view of Abbema (US 5,346,261), as applied to claim 1 above, and further in view of Lee et al (US 2015/0219254).
As to claim 10, van Der Donk/Abbema discloses the pipe coupling assembly according to claim 1, except for the explicit teaching that the adhesive is configured for adhesion to at least one of: a polyamide, a Polyphenylene Sulfide (PPS), a polyketone, a Polyetherketoneketone (PEKK), a Polyetheretherketones (PEEK) or fluoropolymers including PFA, MFA, or PVDF, and
As to claim 11, wherein the adhesive comprises at least one of an epoxy or a cyanoacrylate or two-part polyurethane or polyalkyl methacrylate.
However, Lee et al teaches a similar pipe coupling comprising an insert (70), an adhesive (50), and an external coupler (10).  The adhesive used in this similar pipe coupling can be as listed in paragraphs [0033] and [0034], which includes polyalkyl methacrylate.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify van Der Donk/Abbema to use an adhesive as taught by Lee et al, in order to provide effective adhesion of pipes of various materials at low cost and under high pressure conditions (see Abstract).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Der Donk (US 2014/0353964) in view of Abbema (US 5,346,261), as applied to claim 1 above, and further in view of Roberts-Moore et al (US 2007/0200342).
As to claim 13, van Der Donk in view of Abbema discloses the pipe coupling assembly according to claim 1, except that the external coupler is an electrofusion coupler, and
As to claim 14, except that wherein the electrofusion coupler is configured to bond to an outer surface of the end regions of multilayer polymer pipe.  van Der Donk fusion welds the pipe and coupler, yet is explicit as to whether an electrofusion coupler is used. 
However, Roberts-Moore et al teaches a similar pipe coupling for joining multilayered pipes, the coupling including an insert and external portion.  An electrofusion coupler (Figs. 5a and 5b) is used to fuse the pipes and coupling together.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify van Der Donk/Abbema and use an electrofusion coupler to fuse the pipes and coupling together, in order to provide an alternative means by which to secure the coupler and pipes together.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Byrne et al discloses a method of joining a plastic pipe having an insert and an external coupler.
Readman discloses a pipe coupling comprising an insert and external coupler that utilizes adhesive.
Mohan et al discloses an insert coupling having tapered ends and a stop flange.
Ziu discloses a coupling system for joining multilayer plastic pipes, the coupling including an insert and an external electrofusion fitting. 
Hill discloses a coupling system for joining plastic pipes, the coupling including an insert and an external electrofusion fitting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/         Primary Examiner, Art Unit 3679